Citation Nr: 0217025	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  01-02 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Salisbury, North Carolina


THE ISSUES

1.  Entitlement to VA dental outpatient treatment.

2.  Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses (dental treatment) provided 
between August 23, 1995 and August 14, 1998. 

(The issue of entitlement to service connection for 
Staphylococcus epidermidis and Gaffkya species disability 
will be addressed by the Board in a separate decision).  


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from October 1966 to August 
1969 and May to November 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the 
Medical Administration Service (MAS) of the Salisbury, North 
Carolina, VA Medical Center, which denied appellant's dental 
treatment claim.  

Although an additional issue of entitlement to payment or 
reimbursement for the cost of unauthorized medical expenses 
(dental treatment) provided after August 14, 1998 may have 
been raised by appellant, inasmuch as it has not been 
developed for appellate review, it is referred to the 
originating agency for appropriate action.  Kellar v. Brown, 
6 Vet. App. 157 (1994).


REMAND

In August 1999, appellant filed with the originating agency 
a claim for payment of the cost of unauthorized medical 
expenses (dental treatment) provided between August 23, 1995 
and August 14, 1998.  In a written determination dated later 
that month, MAS denied the claim on the grounds that VA was 
not authorized to pay for dental care completed prior to 
establishing VA dental treatment eligibility and that any 
dental treatment to which he might be entitled through the 
VA must be received at a VA dental clinic unless VA 
authorizes private dental treatment.  A January 2001 
Statement of the Case was issued appellant, listing the only 
issue as entitlement to payment or reimbursement for the 
cost of unauthorized medical expenses (dental treatment) 
provided between August 23, 1995 and August 14, 1998.  
However, that Statement of the Case only included laws and 
regulations pertaining to VA dental outpatient treatment 
eligibility set forth in 38 C.F.R. §§ 17.120 and 123 (1995).  
The applicable regulatory provisions 38 C.F.R. §§ 17.120 and 
123 (1995) were subsequently recodified in 1996 as 38 C.F.R. 
§§ 17.160 and 161 (1996), respectively.  These provisions 
include requirements for authorizing dental treatment for 
veterans with a service-connected dental disability or 
condition.  

With respect to the issue of entitlement to payment or 
reimbursement for the cost of unauthorized medical services, 
the applicable regulatory provisions 38 C.F.R. §§ 17.80, 89 
(1995) were subsequently recodified in 1996 as 38 C.F.R. 
§§ 17.120, 130 (1996), respectively.  38 C.F.R. § 17.120 
(1996-2002) provides that VA may assume financial 
responsibility for medical (dental) expenses incurred by 
veterans at private facilities for care or services not 
previously authorized, under certain circumstances:  The 
care or services not previously authorized must be (1) for 
an adjudicated service-connected disability, for a non-
service-connected disability associated with or aggravating 
an adjudicated service-connected disability, for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability, or 
for any illness, injury or dental condition in the case of a 
veteran who is participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is medically determined 
to be in need of hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); (2) the care or 
services not previously authorized were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; and (3) VA or other Federal 
facilities were not feasibly available, and an attempt to 
use them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  No reimbursement or payment of services not 
previously authorized will be made when such treatment was 
procured through private sources in preference to available 
Government facilities.  

38 C.F.R. § 17.130 (1996-2002) provides that "no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available 
Government facilities." 

Thus, it appears that the issues of VA dental outpatient 
treatment eligibility and entitlement to payment or 
reimbursement for the cost of unauthorized medical expenses 
(dental treatment) provided between August 23, 1995 and 
August 14, 1998 are "inextricably intertwined", since the 
criteria pertaining to both issues include whether a dental 
condition is service-connected or not.  

With respect to the issue of entitlement to payment or 
reimbursement for the cost of unauthorized medical services, 
appellant contends that the VA should pay for dental 
treatment rendered by Raymond Garrison, D.D.S.  However, 
actual clinical records of such dental treatment are not 
currently associated with the claims folders, and it does 
not appear that MAS has attempted to obtain them.

Any additional dental records might prove beneficial and 
should be sought, prior to final appellate consideration of 
the dental issues.

Accordingly, the case is REMANDED for the following:

1.  MAS should obtain any actual, dental 
clinical records concerning treatment 
provided appellant between August 23, 
1995 and August 14, 1998 from University 
Dental Associates, Raymond Garrison, 
D.D.S., P.A., Medical Center Blvd., 
Winston-Salem, North Carolina 27157-
1093.  The appellant should be requested 
to sign and submit appropriate consent 
forms to release any private dental 
records to the VA.  Any records obtained 
should be associated with the claims 
folders.  

2.  MAS should arrange for a dentist to review the 
entire claims folders and render an opinion, with 
degree of probability expressed in terms of is it 
as likely as not, as to:  Was the private dental 
treatment provided between August 23, 1995 and 
August 14, 1998 (that was not previously 
authorized by VA) either (a) rendered in a medical 
emergency of such nature that delay would have 
been hazardous to life or health; or (b) VA or 
other Federal facilities were not feasibly 
available, and an attempt to use them beforehand 
or obtain prior VA authorization for the services 
required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or 
would have been refused?  

The dentist should adequately summarize the 
relevant medical history and clinical findings, 
and provide detailed reasons for the medical 
conclusions reached.  If these matters cannot be 
medically determined without resort to mere 
conjecture, this should be commented upon in the 
report.  

3.  MAS should review any additional 
evidence and readjudicate the issues of 
entitlement to VA dental outpatient 
treatment and payment or reimbursement 
for the cost of unauthorized medical 
services (dental treatment).  

When this development has been completed, and if the 
benefits sought are not granted, the case should be returned 
to the Board for further appellate consideration, after 
compliance with appropriate appellate procedures, including 
issuance of a supplemental statement of the case.  No action 
by the appellant is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


